 In the Matter ofTHOMPSONCABINET COMPANYandCOMMITTEE FORINDUSTRIAL ORGANIZATION,LOCALINDUSTRIALUNIONNo.115CaseNo. C-&9DECISION AND ORDER VACATING FINDINGSAND DECISIONANDMODIFYING ORDERFebruary 1, 1940On, March 14, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in this matter.'OnJanuary 8, 1940, Thompson Cabinet 'Company, herein called therespondent, and counsel for the Board entered into the followingstipulation :.STIPULATION7Chargeshavingbeen filed with FrankBowen,Regional Direc-tor of the National Labor Relations Board for the SeventhRegion by United Automobile Workers of America on June 5,1937,and amended chargeshaving been filed on February 11,1938,alleging that the respondents had violated Section 8; sub-sections(1), (2) and (3) of the National Labor Relations Act,49 Stat. 449; and complaint having been issued and served onFebruary 28, 1938, and hearing having been held before dulyauthorized agent of the National Labor Relations Board atLudington, Michigan from March 10, 1938 to March 12, 1938,and Intermediate Report having been issued and served on May10, 1938, and Decision and Order having been issued and servedon March 14, 1939, and it being the intention of the parties todispose of the matters which havearisen,IT IS HEREBYSTIPULATEDAND AGREEDby and between the re-spondent by its attorney, Ben W. Heineman, and Jacob Blum,attorney, National Labor Relations Board, as follows :1.The respondent is a Michigan corporation engaged, at itsplant in Ludington, Michigan, in the manufacture and sale offurniture, printing equipment, poster blocks, drawing boards,Ill N.L. R. B. 1106.20 N. L.R. B., No. 3.90 THOM'IPSON CABINET COMPANY91slats, and similar products.The principal raw materials usedby the respondent are wood and steel.During the year endingFebruary 28, 1938, the respondent obtained, outside the State ofMichigan, 445,280 feet of lumber at a cost of $26,556.60 and499,568 pounds of steel at a cost of $17,373.15 and, within theState of Michigan, 657,696 feet of lumber at a cost of $36,101.44and-.485,018 pounds of steel at a cost of $19,187.91.During thesame year the respondent shipped outside the State of Michiganproducts valued at $250,611.51.The respondent's products soldwithin the State of Michigan during the same period were valuedat $27,202.49.Thus, on the basis of value, approximately 43percent of the wood and steel used in the respondent's plantwere purchased outside the State of Michigan and approximately90 percent of the respondent's products were shipped to pointsoutside the State of Michigan.2.The respondent waives all further or other, procedure pro-vided by the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board, including;the .-making of findings of fact and conclusions of law.3.Uponthe=basis ofthe facts, stipulated in Paragraph 1 above,the pleading heretofore filed, the record, this stipulation, andby agreement of the, parties hereto, the National Labor RelationsBoard may modify its order in the following form in the above-entitled case :ORDEROn the basis of this stipulation and pursuant. to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, its officers, agents,successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of The Union of the Employees of the ThompsonCabinet Company of Ludington, Michigan, or the formation oradministration of any other labor organization of its employees,and from contributing financial or other support to The Unionof the Employees of the Thompson Cabinet Company of Lud-ington,Michigan, or to any other labor organization of itsemployees ;(b)Discouraging membership in Committee for IndustrialOrganization, Local Industrial Union No. 115, or any otherlabor organization of its employees, by discharging or refusingto reinstate any of its employees or in any other manner dis-criminating in regard to their hire or tenure of employment orany terms or conditions of their employment; 92DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other 'manner interfering, with, restraining, orcoercing its employees in the exercise of the right-to self, organ-ization; to form, join, or assist labor organizations, to bargaincollectively through representatives. of.their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.,2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw recognition from The Union of the Employeesof the Thompson Cabinet Company of Ludington, Michigan,as a representative of its employees for the, purpose of dealingwith the respondent concerning grievances, labor . disputes,wages, rates of pay, hours of employment, or conditions of work,and completely disestablish The Union of the Employees of theThompson Cabinet Company at Ludington, Michigan, as suchrepresentative;.(b)Offer to Edmund Newman, Lowell Phillippo, and. ClydeGust preferential employment at such times as employment con-ditionswarrant, on the basis of their respective seniority.. , OffertoRobert Ehrenberg preferential reinstatement in the "slat"department, if and when such department is reestablished by therespondent;(c)Make whole the employees hereinafter named for anyloss of pay they may have suffered by reason of their dischargeby payment to each of them respectively the sum or sums ofmoney following their names :Michael Zywicki------- ------------------------- $2,000.00Edmund Newman--------------------------------378.00Lowell Phillippo---------------------------------446.00Robert Ehrenberg--------------------------------651.00Anthony Smith---------------------------------- ,350.00ClydeGust--------------------------------------192.00RichardPeterson--------------------------------172.00(d)Post immediately in conspicuous places throughout itsLudington plant, and keep posted for a period of at least sixty(60) consecutive days from the date of posting, notices to itsemployees, stating that the respondent will cease and desist inthe manner set forth in paragraphs 1 (a), (b), and (c), and thatitwill take the affirmative action set forth in paragraphs 2 (a),(b), and (c), of this Order; and(e)Notify the Regional Director for the SeventhRegion,in writing, within ten (10) days from the date of this orderwhat steps the respondent has taken to comply herewith. THOMPSON C'ABINE'T COMPANY93AND ITIS FURTHER ORDEREDthat the complaint,in so far as italleges that the respondent, has discriminated in regard to thehire or tenure of employment of Lawrence Betka, HenryZachaw,Robert Lee, andMorgan Mason,be, and it hereby is, dismissed.4.The respondent hereby consents to the entry by the UnitedStates Circuit Court of. Appeals for the appropriate circuit,upon application by the Board, of a Consent Decree enforcingan Order of the Board in the form hereinabove set forth andhereby waives further notice of the application for such decree.5.There isno agreementwritten or oral which modifies orvaries any part of this stipulation and the entireagreement iscontained herein.6.It is understood and agreed that this stipulation is subjectto the approval of the National Labor RelationsBoard and shallbecome effective immediately upon the granting of such approval.On January 9, 1940, the Board approved said stipulation andordered it made a part of the record herein.Upon the basis of the above stipulation, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Michigan corporation engaged, at its plant'in Ludington, Michigan, in the manufacture and sale of furniture,printing equipment, poster blocks, drawing boards, slats, and similarproducts.The principal raw materials used by the respondent arewood and steel.During the year ending February 28, 1938, therespondent obtained, outside the State of Michigan, 445,380 feet oflumber at a cost of $26,556.60 and 499,568 pounds of steel at a costof $17,373.15 and, within the State of Michigan, 657,696 feet oflumber at a cost of $36,101.44 and 405,018 pounds of steel at a costof $19,187.91.During the same year the respondent shipped outsidethe State of Michigan products valued at $250,611.5l.' The respond-ent's products sold within the 'State of Michigan during the sameperiod were valued at $27,202.40.Thus, on thpe basis of value,approximately 43 per cent of the wood and steel used in the respond-ent's plant were purchased outside the State of Michigan and approx-imately 90 per cent of the respondent's products were shipped topoints outside the State of Michigan.We, find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. 94DECISIONS OF NATIONAL LABOR. RELATIONS BOARDORDERUpon the basis of the above findings of fact, the stipulation, thepleadings, and the entire record in the case, and pursuant to Section10 (d) and (c) of the National Labor Relations Act, 49 Stat. 449, theNational Labor Relations Board hereby orders that the findings andDecision issued herein on March 14, 1939, be, and they hereby are,vacated and further orders that its Order issued on the same datebe modified to read as follows :"The National Labor Relations Board hereby orders that the re-spondent, Thompson Cabinet Company, its officers, agents, successors,and assigns shall:"1. Cease and desist from(a) In any manner dominating or interfering with the adminis-tration of The Union of the Employees of the Thompson CabinetCompany of Ludington, Michigan, or the formation or administra-tion of any other labor organization of its employees, and from con-tributing financial or other support to The Union of the Employeesof the Thompson Cabinet Company of Ludington, -Michigan, or toany other labor organization of its employees;'(b)Discouraging membership in Committee for Industrial Or-ganization,Local IndustrialUnion No. 115, or any other labororganization of its employees, by discharging or refusing to rein-state any of its employees or in any other manner discriminatingin regard to their hire or tenure of employment or any terms orconditions of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act."2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw recognition from The Union of the Employees ofthe Thompson Cabinet Company of Ludington, Michigan, as a rep-resentative of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work, and completelydisestablish The Union of the Employees of the Thompson CabinetCompany of Ludington, Michigan, as such representative;(b)Offer to Edmund Newman, Lowell Phillippo, and Clyde Gustpreferential employment at such times as employment conditionswarrant, on the basis of their respective seniority.Offer to Robert TH02NIPSON CABINET COMPANY95Ehrenberg preferential reinstatement in the. "slat" department, ifand when such department is reestablished by the respondent;(c)Make whole the employees hereinafter named for any loss ofpay they may have suffered by reason of their discharge by paymentto each of them respectively the stun or sums of money followingtheir names :Michael Zywicki--------------------------------------$2,000.00Edmund Newman------------------------------------373.00Lowell Phillippo--------------------------------------446. 00Robert Ehrenberg------------------------------------651.00Anthony Smith---------------------------------------350.00ClydeGust------------------------------------------192.00Richard Peterson-------------------------------------172.00(d)Post immediately in conspicuous places throughout its Lud-ington plant, and keep posted for a period of at least sixty (60)consecutive days from the date of posting, notices to its employees,stating that the respondent will cease and desist in the manner setforth in paragraphs 1 (a), (b), and (c), and that it will take theaffirmative action set forth in paragraphs 2 (a), (b), and (c), ofthis Order ; and(e)Notify the Regional Director for the Seventh Region, inwriting, within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith."AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondent has discriminated in regard to the hireor tenure of employment of Lawrence Betka, Henry Zachaw, RobertLee, and Morgan Mason, be, and it hereby is, dismissed."